          Case 2:13-cr-00018-JCM-GWF Document 933
                                              931 Filed 07/02/20
                                                        06/30/20 Page 1 of 3



     ALISON L. ANDERSON
 1   Assistant Chief
     Fraud Section, Criminal Division
 2   U.S. Department of Justice
     1400 New York Avenue, NW
 3   Washington, DC 20530
     (202) 598-2929
 4
 5
                        UNITED STATES DISTRICT COURT
 6
                             DISTRICT OF NEVADA
 7
                                    -oOo-
 8
     UNITED STATES OF AMERICA,                    )
 9                                                )       CASE NO. 2:13-cr-00018-JCM-GWF
                   Plaintiff,                     )
10                                                )
                   v.                             )
11                                                )
12   LEON BENZER,                                 )
                                                  )
13                 Defendant.                     )

14        GOVERNMENT’S REQUEST TO EXTEND DEADLINE FOR FILING ITS
          RESPONSE TO DEFENDANT BENZER’S 2255 MOTION TO VACATE
15
16          The United States requests an extension of its deadline to file a response to Defendant

17   Benzer’s 2255 Motion to Vacate (Doc. No. 922) for two weeks until July 17, 2020. The

     Government’s request is based upon the following:

18          1.      The current deadline is a federal holiday, July 3, 2020;

19          2.      This is the Government’s first request for an extension;

20          3.      Government counsel needs the additional time in order to thoroughly respond to

            Defendant Benzer’s 2255 Motion to Vacate which is pro se, lengthy, and involves

            multiple issues.


 4
                                                  Respectfully submitted,
 5
 6                                                ROBERT ZINK
 7                                                Chief, U.S. Department of Justice
                                                      1
                                 Fraud Section, Criminal Division
 8   Case 2:13-cr-00018-JCM-GWF Document 933
                                          931 Filed 07/02/20
                                                      06/30/20 Page 2 of 3
 9                                  /s/ Alison L. Anderson
                                    ALISON L. ANDERSON
10                                  Assistant Chief, U.S. Dept. of Justice
11                                  Criminal Division, Fraud Section

12
13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                       2
          Case 2:13-cr-00018-JCM-GWF Document 933
                                              931 Filed 07/02/20
                                                        06/30/20 Page 3 of 3




 1                      UNITED STATES DISTRICT COURT
 2                           DISTRICT OF NEVADA
                                    -oOo-
 3
 4   UNITED STATES OF AMERICA,                   )
                                                 )       CASE NO. 2:13-cr-00018-JCM-GWF
 5                 Plaintiff,                    )
                                                 )
 6                 v.                            )
                                                 )
 7
     LEON BENZER,                                )
 8                                               )
                   Defendant.                    )
 9

10                                       PROPOSED ORDER
11
     Upon consideration of the Government’s Request to Extend Deadline for Filing Its Response
12
      to Defendant Benzer’s § 2255 Motion to Vacate (Doc. No. 922), IT IS SO ORDERED that
13
        the Government’s Deadline to file its response to Defendant Benzer’s § 2255 Motion to
14
15                              Vacate is extended until July 17, 2020.

16
18

19

20
21                                               The Honorable James C. Mahan
22          July___,
     Dated: July 2, 2020.
                     2020
24
25

26




                                                     3
